        Case: 3:15-cr-00009-jdp Document #: 45 Filed: 06/03/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                                                       ORDER
                              Plaintiff,
       v.                                                            15-cr-9-jdp

JESSE SWEETER,

                              Defendant.




UNITED STATES OF AMERICA,
                                                                       ORDER
                              Plaintiff,
       v.                                                            15-cr-104-jdp

KYLE LANGNER,

                              Defendant.




UNITED STATES OF AMERICA,
                                                                       ORDER
                              Plaintiff,
       v.                                                            15-cr-128-jdp

RICKY WHITE,

                              Defendant.


       D.R., one of the victims in these bank robbery cases, has written to the court to ask that

the restitution owed to her be prioritized over the corporate victims because of her economic

hardship. I will grant her request.

       Under 18 U.S.C. § 3664(i), if the court finds that more than one victim has sustained

a loss requiring restitution by a defendant, the court may provide for a different payment
        Case: 3:15-cr-00009-jdp Document #: 45 Filed: 06/03/21 Page 2 of 2




schedule for each victim based on the type and amount of each victim’s loss and accounting

for the economic circumstances of each victim.

       D.R. is the only individual victim in these cases. In light of her economic circumstances,

I order that her restitution, in the amount of $330.28, be paid to D.R. before any further

restitution is allocated to the corporate victims.

        Entered June 3, 2021.

                                             BY THE COURT:

                                              /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
